Title: To George Washington from Elias Dayton, 14 April 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Chatham April 14th 1781
                        
                        I received your Excellency’s letter dated the 11th last evening. I believe
                            without a doubt that another embarkation is in great forwardness and that in every point it will be more respectable than
                            that of the last under General Phillips. I have enclosed a letter from Capt. Scudder commanding at Elizth Town, which is
                            in a great measure confirmed by my private intelligence from the city. How they can spare such a number of men from New
                            York consistently with their own safety is to me very mysterious and what I cannot reconcile with my idea of their
                            strength & numbers. The opinion seems to prevail, that they are intended to act on the Delaware river and in
                            Pennsylvania, rather than in the Cheseapeake or to the southward; of the three I must confess, the first appears to me
                            most probable—it is indeed possible that something of more consequence that we are aware of is now upon the carpet.
                        Admiral Arbuthnot I am informed is returned to Gradiner’s bay, also that Arnold has returned with at least a
                            part of his troops, certain it is that upward of twenty sail of transports were seen going up to the city on Thursday,
                            which were said and supposed to be Arnold.
                        The refugees are all ordered to be embodied, their Officers are nominated and a Colonel Conolly is appointed
                            to command them, and it is generally said they are going to Quebec. An officer told my informant that all those refugees
                            who would not enlist would be immediately impressed and put on board the ships.
                        I enclose for your Excellency’s perusal, Gazette extraordinary, from whence it
                            appears that Great Britain has brought upon herself a war with Portugal as well as with the United States.
                            I am your Excellencys Most Obedient Hbe servant
                        
                            Elias Dayton
                        
                    